Citation Nr: 9905695	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  99-00 025	)	DATE
	)
	)

On appeal from the
Jefferson Barracks Department of Veterans Affairs Medical 
Center in St. Louis, Missouri


THE ISSUE


Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for expenses incurred in connection 
with unauthorized medical treatment rendered the veteran at 
St. Anthony's Medical Center from August 28 to September 6, 
1997.





ATTORNEY FOR THE BOARD


Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to April 
1955.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 determination of the Jefferson 
Barracks VA Medical Center in St. Louis, Missouri (VAMC).  

The appeal was docketed at the Board in 1999.  


FINDING OF FACT

The claim for entitlement to payment or reimbursement by VA 
for expenses incurred in connection with unauthorized medical 
treatment rendered the veteran at St. Anthony's Medical 
Center from August 28 to September 6, 1997, is not plausible.  



CONCLUSION OF LAW

The claim for entitlement to payment or reimbursement by VA 
for expenses incurred in connection with unauthorized medical 
treatment rendered the veteran at St. Anthony's Medical 
Center from August 28 to September 6, 1997, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for entitlement to payment or reimbursement 
by VA for expenses incurred in connection with unauthorized 
medical treatment rendered him at St. Anthony's Medical 
Center from August 28 to September 6, 1997, is whether he has 
presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for entitlement to 
payment or reimbursement by VA for expenses incurred in 
connection with unauthorized medical treatment rendered him 
at St. Anthony's Medical Center from August 28 to September 
6, 1997, is well grounded.

Under the law, in the context of this issue on appeal, 
payment or reimbursement by VA for expenses incurred in 
connection with unauthorized medical treatment is warranted 
if (1) the treatment is rendered in response to an 
adjudicated service-connected disability, for nonservice-
connected disability associated with and held to be 
aggravating of an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (2) the unauthorized treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (3) that a VA facility was 
not feasibly available, and an attempt to use it beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or practicable, 
or treatment had been or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).

The veteran asserts that, despite his objections to the 
paramedics he had summoned in the aftermath of experiencing 
cardiac distress that he had no insurance and that he should 
therefore be taken "to the VA hospital", they nevertheless 
took him to St. Anthony's Medical Center (SAMC).  He further 
indicates that, upon arriving at SAMC, he informed such 
facility that he had no insurance and that he should 
therefore be taken to a VA facility, but his objection was 
ignored.  Given the foregoing, and inasmuch as he did 
everything in his power to be taken to a VA facility, he 
feels that VA should bear the expenses he incurred in 
connection with the medical treatment rendered him at SAMC 
from August 28 to September 6, 1997. 

The record reflects that, on August 28, 1997, the veteran was 
admitted to SAMC in the aftermath of experiencing 
intermittent chest pain.  He was noted to have a past history 
of coronary artery disease and it was decided to proceed with 
procedures including possible revascularization.  Such 
procedure, relative to four coronary arteries, was 
accomplished on September 2, 1997.  Four days later, on 
September 6, 1997, the veteran was discharged to his home.  

In considering the veteran's claim for payment or 
reimbursement by VA for expenses incurred in connection with 
unauthorized medical treatment rendered him at SAMC from 
August 28 to September 6, 1997, the Board would observe at 
the outset that it has no reason to dispute any aspect of his 
above-cited account relative to the circumstances surrounding 
his admission at SAMC.  Notwithstanding such consideration, 
however, the Board is constrained to point out that the 
veteran is not service connected for any disability and, 
therefore, the first prerequisite [designated as item "(1)" 
in the pertinent law and regulations set forth above] bearing 
on payment or reimbursement by VA relative to expenses 
incurred in connection with unauthorized medical treatment 
rendered a veteran is not satisfied.  Given such 
consideration, and inasmuch as each above-enumerated 
criterion of the controlling law and regulations set forth 
above must be satisfied as a condition for pertinent payment 
or reimbursement by VA, a plausible claim for payment or 
reimbursement by VA for expenses incurred in connection with 
unauthorized medical treatment rendered the veteran at SAMC 
from August 28 to September 6, 1997, is not presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

Finally, although the Board has considered and disposed of 
the foregoing claim on a ground different from that of the 
RO, the veteran has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the veteran greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

In addition, as pertinent to the veteran's claim for payment 
or reimbursement by VA for expenses incurred in connection 
with unauthorized medical treatment rendered the veteran at 
SAMC from August 28 to September 6, 1997, the Board is of the 
opinion that its discussion above bearing on such issue is 
sufficient to inform the veteran of the elements necessary to 
complete his application for a claim for such benefit.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment 
rendered the veteran at St. Anthony's Medical Center from 
August 28 to September 6, 1997, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals






 Department of Veterans Affairs

